


Exhibit 10.28

 

FOURTH AMENDMENT TO MANAGEMENT SERVICES AGREEMENT

 

THIS FOURTH AMENDMENT TO MANAGEMENT SERVICES AGREEMENT, hereinafter called
“Fourth Amendment”, is made and entered into this 12th of February, 2007 by and
between Rite Aid Corporation, a Delaware corporation, hereinafter called
“Company” and Leonard Green & Partners, L.P. , hereinafter called “LGP”.

 

RECITALS:

 

WHEREAS, the Company and LGP entered into a Management Services Agreement on
January 1, 2003 as amended on January 13, 2004, January 31, 2005 and January 13,
2006 to provide Services to the Company (as amended, the “Management
Agreement”); and

 

WHEREAS, Capitalized terms used herein and not defined herein are defined in the
Management Agreement; and

 

WHEREAS, the Company and LGP desire to amend the terms of the Management
Agreement as set forth herein.

 

NOW, THEREFORE, in consideration of the mutual promises set forth herein, and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the parties agree as follows:

 

1.       Recitals. The recitals set forth above are incorporated herein. All
defined terms used in the Management Agreement shall have the same meaning when
used in this Fourth Amendment, except as expressly set forth herein to the
contrary.

 

2.       Term. The term of the Management Agreement shall be extended on a
month-to-month basis commencing January 1, 2007, terminable by either party at
any time on written notice to the other party.

 

3.       Compensation. The General Services Fee shall remain at Twenty-Five
Thousand Dollars ($25,000.00) per month, which shall be payable monthly in
arrears and pro-rated for partial or fractional periods; provided, however, in
the event that either Messrs. Sokoloff or Danhakl cease to serve as a director
on the Company’s Board of Directors, then the monthly fee shall be reduced to
Twelve Thousand Five Hundred Dollars ($12,500.00); provided further, however, in
the event that both Messrs. Sokoloff and Danhakl cease to serve as directors on
the Company’s Board of Directors, then the monthly fee shall be reduced to zero
($00.00).

 

FOURTH AMENDMENT TO AGREEMENT

 

1

--------------------------------------------------------------------------------


 

4.       Effect of Amendment. Except as expressly modified in this Fourth
Amendment, the Management Agreement shall remain unmodified and in full force
and effect.

 

IN WITNESS WHEREOF, the parties have executed this Fourth Amendment as of the
date first set forth above.

 

COMPANY:

LGP:

 

 

Rite Aid Corporation

Leonard Green & Partners, L.P.

 

 

 

By: LGP Management, Inc.

By:

/s/ Robert B. Sari

 

 

 

Robert B. Sari

 

 

EVP & General Counsel

By:

/s/ Jonathan Sokoloff

 

 

 

Jonathan Sokoloff

 

 

 

FOURTH AMENDMENT TO AGREEMENT

 

2

--------------------------------------------------------------------------------
